DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tronzo (US Patent 3,076,453).
Regarding Claim 1, Tronzo teaches a broach for shaping a bore in bone to receive an implant (Column 2, Lines 4-8), the broach comprising (Figures 1-4): 
a distal end (24 and 28) that comprises a pointed tip (24) with one or more cutting surfaces (33) (Column 3, Lines 36-57; Figure 1); and 
an elongate body portion (25) extending proximally from the distal end (Figure 1), the elongate body portion (25) comprising a longitudinal axis, exactly three faces (26), and exactly three apices (27) each formed at the junction between adjacent faces (Figure 1-4); Column 3, Lines 15-36).
Regarding Claim 2, Tronzo teaches the broach of Claim 1, wherein the distal end (from 24 to 28) is a pyramid-shaped distal end that comprises exactly three distal end faces that taper towards the pointed tip (24; see Figures 1 and cross-section Figure 4), wherein each of the three distal end faces is an extension of one of the three faces of the elongate body portion (see Figure 3 which is a cross section of the body and Figure 4 which is a cross section of the tip).
Regarding Claim 3, Tronzo teaches the broach of Claim 2, wherein the pyramid-shaped distal end further comprises exactly three distal end apices (see Figure 4), each of which is formed at a junction between adjacent distal end faces (see Figure 4), wherein the one or more cutting surfaces comprises a plurality of cutting surfaces (33; see Figure 4), each of which is disposed at one of the three distal end apices (see Figure 4).
Regarding Claim 4, Tronzo teaches the broach of Claim 1, wherein the distal end comprises a plurality of beveled faces that are each tapered in a distal direction (Column 3, Lines 36-57).
Regarding Claim 5, Tronzo teaches the broach of Claim 1, further comprising a central lumen (23) that extends to the pointed tip (Column 3, Lines 15-20).
Regarding Claim 6, Tronzo teaches the broach of Claim 1, wherein the elongate body portion further comprises a plurality of side channels that extend along the longitudinal axis of the elongate body portion (see Figures 1 and Figure 3 which is a cross-section of the elongate body portion, in which the side channels are the valleys between the peaks (26) in Figure 3).
Regarding Claim 7, Tronzo teaches the broach of Claim 6, wherein each of the plurality of side channels is circumferentially in between first and second cutting surfaces of the one or more cutting surfaces (see Figure 3).
Regarding Claim 8, Tronzo teaches a broach for shaping a bore in bone to receive an implant, the broach comprising: 
a pyramid-shaped distal end (from element 28-24; Column 3, Lines 36-57; Figure 1); and 
an elongate body portion (25) extending proximally from the pyramid-shaped distal end (28 and 26), the elongate body portion (25) comprising a longitudinal axis (Figure 1), exactly three faces and exactly three apices formed at the junctions between adjacent faces (See Figure 3, which is a cross-section of the elongate body; Column 3, Lines 15-36), 
the pyramid-shaped distal end (from element 24 to 28) comprising exactly three distal end faces that taper in a distal direction (see Figure 4 which is a cross section of the tip), wherein each of the three distal end faces is an extension of one of the three faces of the elongate body portion (one can see the progression in Figures 2-4, in which Figure 2 is a cross section from the proximal most end, Figure 3 is a cross section of the elongate body, and Figure 4 is a cross section of the tip), 
the pyramid-shaped distal end further comprising exactly three distal end apices, each of which is formed at a junction between adjacent distal end faces (See Figure 4), 
the pyramid-shaped distal end comprising a plurality of cutting surfaces (33) configured and arranged to form a pointed tip (24) (Column 3, Lines 36-57).
Regarding Claim 9, Tronzo teaches the broach of Claim 8, wherein the plurality of cutting surfaces (33) comprises a cutting surface disposed at each of the three distal end apices (Column 3, Lines 37-50; see Figures 1-4).
Regarding Claim 10, Tronzo teaches the broach of Claim 9, wherein the plurality of cutting surfaces (33) further comprises a plurality of distal end face cutting surfaces, each of which is disposed at a distal end of one of the three distal end faces (Column 3, Lines 51-57).
Regarding Claim 11, Tronzo teaches the broach of Claim 8, further comprising a central lumen (23) that extends to the pointed tip (Figure 1-4; Column 3, Lines 17-20).
Regarding Claim 12, Tronzo teaches the broach of Claim 8, wherein the elongate body portion (26) further comprises a plurality of side channels that extend along the longitudinal axis of the elongate body portion (see Figure 3, in which the valleys between the peaks are the side channels).
Regarding Claim 13, Tronzo teaches the broach of Claim 12, wherein each of the plurality of side channels is circumferentially in between first and second cutting surfaces of the plurality of cutting surfaces (see Figure 3).
Regarding Claim 14, Tronzo teaches the broach of Claim 8, further comprising a plurality of additional cutting surfaces (33) proximal to the pointed tip, each of the plurality of additional cutting surfaces (33) disposed at one of the three distal end apices (Figure 1 and Figure 4, Column 3, Lines 51-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771